FILED

UNITED sTATEs I)ISTRICT COURT [JEC 1 2 2012

FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District & Bankruptcy

Courts for the Sistrict of Columbla

PERFECTO VELASCO )
Plaintiff, §
v_ j Civil Action No.  
UNITED STATES DEPARTMENT §
OF VETERANS AFFAIRS, )
Defendant. j
MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiffs application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint will
be dismissed.

Plaintiff alleges that the Department of Veterans Affairs has denied his many applications
for medical benefits. The Secretary of Veterans Affairs "shall decide all questions of law and fact
necessary to a decision by the Secretary under a law that affects the provision of benefits by the
Secretary to veterans or the dependents or survivors of veterans." 38 U.S.C. § 5l l(a). The
Secretary’s decision "as to any such question shall be final and conclusive and may not be
reviewed by any other official or by any court[.]" Id. Therefore, this federal district court does not
have jurisdiction over matters relating to veterans benefits See Prz`ce v. Unz'tea' States, 228 F.3d
420, 421-22 (D.C. Cir. 2000) ("As amended by the Veterans judicial Review Act . . . , the
Veterans’ Benefits Act of 1957 . . . precludes judicial review in Article IIl courts of VA decisions
affecting the provision of veterans’ benefits") (per curiam), cert. a'erzz'ed, 534 U.S. 903 (2001); see
Jones v Nicholson, No. l:()7-CV-l65, 2011 WL 216()918 (M.D. Ga. June l, 201 l) (dismissing for

lack of subject matter jurisdiction veteran’s claim for benefits); Peavey v. Holder, 657 F, Supp. 2d

180 (D.D.C. 2009) (dismissing challenge to VA’s decisions on claim for benefits notwithstanding
veteran’s "attempts to avoid application of § 5 ll by labeling his claims as constitutional claims").

The Court will dismiss the complaint for lack of subject matter. An Order is issued

separately.

DATE;  
Uni tates District Judge

/2,/7 /)'z._..,